Case 2:20-cv-02481-GW-PVC Document 1 Filed 03/16/20 Page 1 of 8 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Ray Ballister Jr., Esq., SBN 111282
 2     Phyl Grace, Esq., SBN 171771
       Russell Handy, Esq., SBN 195058
 3     Dennis Price, Esq., SBN 279082
       Amanda Seabock, Esq., SBN 289900
 4     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 5     (858) 375-7385; (888) 422-5191 fax
       phylg@potterhandy.com
 6
       Attorneys for Plaintiff
 7
 8
 9                             UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
10
11
       Orlando Garcia,                           Case No.
12
                 Plaintiff,
13                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
14                                               Of: American’s With Disabilities
       Kerdman Pasadena Associates               Act; Unruh Civil Rights Act
15     LLC, a California Limited Liability
       Company;
16     Lakeshore Equipment
       Company, a California Corporation;
17     and Does 1-10,
18               Defendants.

19
20         Plaintiff Orlando Garcia complains of Kerdman Pasadena Associates

21   LLC, a California Limited Liability Company; Lakeshore Equipment
22   Company, a California Corporation; and Does 1-10 (“Defendants”), and

23   alleges as follows:

24
25
       PARTIES:
26
       1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
27
     level C-5 quadriplegic. He also suffers from Cerebral Palsy. He has manual
28
     dexterity issues. He uses a wheelchair for mobility.

                                            1

     Complaint
Case 2:20-cv-02481-GW-PVC Document 1 Filed 03/16/20 Page 2 of 8 Page ID #:2




 1     2. Defendant Kerdman Pasadena Associates LLC owned the real property
 2   located at or about 3848 E. Foothill Blvd., Pasadena, California, in January
 3   2020.
 4     3. Defendant Kerdman Pasadena Associates LLC owns the real property
 5   located at or about 3848 E. Foothill Blvd., Pasadena, California, currently.
 6     4. Defendant Lakeshore Equipment Company owned Lakeshore Learning
 7   Store located at or about 3848 E. Foothill Blvd., Pasadena, California, in
 8   January 2020.
 9     5. Defendant Lakeshore Equipment Company owns Lakeshore Learning
10   Store (“Store”) located at or about 3848 E. Foothill Blvd., Pasadena,
11   California, currently.
12     6. Plaintiff does not know the true names of Defendants, their business
13   capacities, their ownership connection to the property and business, or their
14   relative responsibilities in causing the access violations herein complained of,
15   and alleges a joint venture and common enterprise by all such Defendants.
16   Plaintiff is informed and believes that each of the Defendants herein,
17   including Does 1 through 10, inclusive, is responsible in some capacity for the
18   events herein alleged, or is a necessary party for obtaining appropriate relief.
19   Plaintiff will seek leave to amend when the true names, capacities,
20   connections, and responsibilities of the Defendants and Does 1 through 10,
21   inclusive, are ascertained.
22
23     JURISDICTION & VENUE:
24     7. The Court has subject matter jurisdiction over the action pursuant to 28
25   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
26   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
27     8. Pursuant to supplemental jurisdiction, an attendant and related cause
28   of action, arising from the same nucleus of operative facts and arising out of


                                            2

     Complaint
Case 2:20-cv-02481-GW-PVC Document 1 Filed 03/16/20 Page 3 of 8 Page ID #:3




 1   the same transactions, is also brought under California’s Unruh Civil Rights
 2   Act, which act expressly incorporates the Americans with Disabilities Act.
 3     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 4   founded on the fact that the real property which is the subject of this action is
 5   located in this district and that Plaintiff's cause of action arose in this district.
 6     FACTUAL ALLEGATIONS:
 7     10. Plaintiff went to the Store in January 2020 with the intention to avail
 8   himself of its goods, motivated in part to determine if the defendants comply
 9   with the disability access laws.
10     11. The Store is facility open to the public, a place of public accommodation,
11   and a business establishment.
12     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
13   to provide wheelchair accessible paths of travel inside the Store in
14   conformance with the ADA Standards as it relates to wheelchair users like the
15   plaintiff.
16     13. On information and belief, the defendants currently fail to provide
17   wheelchair accessible paths of travel inside the Store.
18     14. Additionally, on the date of the plaintiff’s visit, the defendants failed to
19   provide wheelchair accessible door hardware in conformance with the ADA
20   Standards as it relates to wheelchair users like the plaintiff.
21     15. On information and belief, the defendants currently fail to provide
22   wheelchair accessible door hardware.
23     16. These barriers relate to and impact the plaintiff’s disability. Plaintiff
24   personally encountered these barriers.
25     17. As a wheelchair user, the plaintiff benefits from and is entitled to use
26   wheelchair accessible facilities. By failing to provide accessible facilities, the
27   defendants denied the plaintiff full and equal access.
28     18. The failure to provide accessible facilities created difficulty and


                                               3

     Complaint
Case 2:20-cv-02481-GW-PVC Document 1 Filed 03/16/20 Page 4 of 8 Page ID #:4




 1   discomfort for the Plaintiff.
 2     19. The defendants have a counter that, as built, complies with the ADA
 3   Standards for accessible design. However, the defendants do not maintain the
 4   sales counter in a manner that is readily accessible to and useable by persons
 5   with disabilities.
 6     20. The defendants have failed to maintain in working and useable
 7   conditions those features required to provide ready access to persons with
 8   disabilities.
 9     21. The barriers identified above are easily removed without much
10   difficulty or expense. They are the types of barriers identified by the
11   Department of Justice as presumably readily achievable to remove and, in fact,
12   these barriers are readily achievable to remove. Moreover, there are numerous
13   alternative accommodations that could be made to provide a greater level of
14   access if complete removal were not achievable.
15     22. Plaintiff will return to the Store to avail himself of its goods and to
16   determine compliance with the disability access laws once it is represented to
17   him that the Store and its facilities are accessible. Plaintiff is currently deterred
18   from doing so because of his knowledge of the existing barriers and his
19   uncertainty about the existence of yet other barriers on the site. If the barriers
20   are not removed, the plaintiff will face unlawful and discriminatory barriers
21   again.
22     23. Given the obvious and blatant nature of the barriers and violations
23   alleged herein, the plaintiff alleges, on information and belief, that there are
24   other violations and barriers on the site that relate to his disability. Plaintiff will
25   amend the complaint, to provide proper notice regarding the scope of this
26   lawsuit, once he conducts a site inspection. However, please be on notice that
27   the plaintiff seeks to have all barriers related to his disability remedied. See
28   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff


                                               4

     Complaint
Case 2:20-cv-02481-GW-PVC Document 1 Filed 03/16/20 Page 5 of 8 Page ID #:5




 1   encounters one barrier at a site, he can sue to have all barriers that relate to his
 2   disability removed regardless of whether he personally encountered them).
 3
 4   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 5   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 6   Defendants.) (42 U.S.C. section 12101, et seq.)
 7     24. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 8   again herein, the allegations contained in all prior paragraphs of this
 9   complaint.
10     25. Under the ADA, it is an act of discrimination to fail to ensure that the
11   privileges, advantages, accommodations, facilities, goods and services of any
12   place of public accommodation is offered on a full and equal basis by anyone
13   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
14   § 12182(a). Discrimination is defined, inter alia, as follows:
15            a. A failure to make reasonable modifications in policies, practices,
16                or procedures, when such modifications are necessary to afford
17                goods,     services,   facilities,   privileges,    advantages,     or
18                accommodations to individuals with disabilities, unless the
19                accommodation would work a fundamental alteration of those
20                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
21            b. A failure to remove architectural barriers where such removal is
22                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
23                defined by reference to the ADA Standards.
24            c. A failure to make alterations in such a manner that, to the
25                maximum extent feasible, the altered portions of the facility are
26                readily accessible to and usable by individuals with disabilities,
27                including individuals who use wheelchairs or to ensure that, to the
28                maximum extent feasible, the path of travel to the altered area and


                                              5

     Complaint
Case 2:20-cv-02481-GW-PVC Document 1 Filed 03/16/20 Page 6 of 8 Page ID #:6




 1                the bathrooms, telephones, and drinking fountains serving the
 2                altered area, are readily accessible to and usable by individuals
 3                with disabilities. 42 U.S.C. § 12183(a)(2).
 4     26. When a business provides paths of travel, it must provide accessible
 5   paths of travels.
 6     27. Here, accessible paths of travel have not been provided.
 7     28. When a business provides door hardware, it must provide accessible
 8   door hardware.
 9     29. Here, accessible door hardware has not been provided.
10     30. The Safe Harbor provisions of the 2010 Standards are not applicable
11   here because the conditions challenged in this lawsuit do not comply with the
12   1991 Standards.
13     31. A public accommodation must maintain in operable working condition
14   those features of its facilities and equipment that are required to be readily
15   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
16     32. Here, the failure to ensure that the accessible facilities were available
17   and ready to be used by the plaintiff is a violation of the law.
18
19   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
20   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
21   Code § 51-53.)
22     33. Plaintiff repleads and incorporates by reference, as if fully set forth
23   again herein, the allegations contained in all prior paragraphs of this
24   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
25   that persons with disabilities are entitled to full and equal accommodations,
26   advantages, facilities, privileges, or services in all business establishment of
27   every kind whatsoever within the jurisdiction of the State of California. Cal.
28   Civ. Code §51(b).


                                             6

     Complaint
Case 2:20-cv-02481-GW-PVC Document 1 Filed 03/16/20 Page 7 of 8 Page ID #:7




 1      34. The Unruh Act provides that a violation of the ADA is a violation of the
 2   Unruh Act. Cal. Civ. Code, § 51(f).
 3      35. Defendants’ acts and omissions, as herein alleged, have violated the
 4   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 5   rights to full and equal use of the accommodations, advantages, facilities,
 6   privileges, or services offered.
 7      36. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 8   discomfort or embarrassment for the plaintiff, the defendants are also each
 9   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
10   (c).)
11
12
13             PRAYER:
14             Wherefore, Plaintiff prays that this Court award damages and provide
15   relief as follows:
16           1. For injunctive relief, compelling Defendants to comply with the
17   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
18   plaintiff is not invoking section 55 of the California Civil Code and is not
19   seeking injunctive relief under the Disabled Persons Act at all.
20           2. Damages under the Unruh Civil Rights Act, which provides for actual
21   damages and a statutory minimum of $4,000 for each offense.
22           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
23   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
24
25
26
27
28


                                                7

     Complaint
Case 2:20-cv-02481-GW-PVC Document 1 Filed 03/16/20 Page 8 of 8 Page ID #:8




 1   Dated: March 9, 2020         CENTER FOR DISABILITY ACCESS
 2
 3                                By:
 4
                                  ______________________________
 5
                                        Russell Handy, Esq.
 6                                      Attorney for plaintiff

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        8

     Complaint
